NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



SKRS MANAGEMENT, LLC,           )
                                )
           Appellant,           )
                                )
v.                              )                    Case No. 2D18-3246
                                )
DEPARTMENT OF BUSINESS AND      )
PROFESSIONAL REGULATION,        )
DIVISION OF ALCOHOLIC BEVERAGES )
AND TOBACCO,                    )
                                )
           Appellee.            )
                                )

Opinion filed May 17, 2019.

Appeal from the Department of Business
and Professional Regulation.

D. Kent Safriet of Hopping, Green & Sams,
P.A., Tallahassee; and Gregory A. Zitani of
West Coast Law, PLLC, Sarasota, for
Appellant.

Ross Marshman, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.